Case 1:18-cv-00264-AJT-IDD Document 99 Filed 10/18/18 Page 1 of 3 PageID# 1442



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)


 ALLIED PROPERTY AND CASUALTY
 INSURANCE COMPANY,

        Plaintiff/Counterclaim Defendant,

       v.                                           Civil Action No. 1:18-cv-00264

 ZENITH AVIATION, INC.,

        Defendant/Counterclaim Plaintiff.


                             NOTICE OF EVIDENTIARY HEARING




       PLEASE TAKE NOTICE that on November 14, 2018, at 10:00 a.m., or as soon thereafter

as it may be heard, the Parties will conduct an evidentiary hearing pursuant to Magistrate Judge

Ivan D. Davis’ October 16, 2018 Order (Dkt. No. 95), whereby this court ordered that Zenith

Aviation, Inc.’s “request for sanctions is taken under advisement subject to an evidentiary

hearing.”
Case 1:18-cv-00264-AJT-IDD Document 99 Filed 10/18/18 Page 2 of 3 PageID# 1443




 Dated: October 18, 2018        Respectfully submitted,

                                PILLSBURY WINTHROP SHAW PITTMAN LLP

                                 /s/ Alex J. Lathrop
                                 Alex J. Lathrop (VSB No. 44277)
                                 1200 Seventeenth Street, NW
                                 Washington, D.C. 20036-3006
                                 Tel.: (202) 663-9208
                                 Fax: (202) 663-8007
                                 alex.lathrop@pillsburylaw.com

                                 Janine M. Stanisz (Pro Hac Vice)
                                 Hinako Gojima (Pro Hac Vice)
                                 1540 Broadway
                                 New York, New York 10036
                                 Tel.: (212) 858-1000
                                 Fax: (212) 858-1500
                                 Janine.stanisz@pillsburylaw.com
                                 hinako.gojima@pillsburylaw.com

                                 Attorneys for Defendant/Counterclaim Plaintiff
                                 Zenith Aviation, Inc.




                                       2
Case 1:18-cv-00264-AJT-IDD Document 99 Filed 10/18/18 Page 3 of 3 PageID# 1444



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of October 2018, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send notification
of such filing (NEF) to the following:

              Elizabeth Skilling
              Thomas S. Garrett
              Harman Clayton Corrigan Wellman
              P.O. Box 70280
              Richmond, Virginia 23255
              Tel: 804-747-5200
              Fax: 804-747-6085
              Email: eskilling@hccw.com
              Email: tgarrett@hccw.com




                                       Respectfully submitted,


                                        /s/ Alex J. Lathrop
                                        Alex J. Lathrop (VSB No. 44277)
                                        PILLSBURY WINTHROP SHAW PITTMAN LLP
                                        1200 Seventeenth Street, NW
                                        Washington, D.C. 20036-3006
                                        Tel.: (202) 663-9208
                                        Fax: (202) 663-8007
                                        alex.lathrop@pillsburylaw.com




                                              3
